SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO . Commission file number: 000-28015 TREATY ENERGY CORPORATION (Exact name of registrant as specified in its charter) Nevada 86-0884116 (State or other Jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 201 St. Charles Ave., Suite 2558 New Orleans, LA 70170 (Address of principal executive offices) (504) 599-5684 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesþNo o Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the Exchange Act). Yes o No þ The number of shares of the registrant’s common stock outstanding as of August 25, 2011, was726,638,285. TREATY ENERGY CORPORATION FORM 10-Q INDEX PART I – FINANCIAL INFORMATION Item 1 – Financial Statements 3 Item 2 - Management’s Discussion And Analysis Of Financial Condition And Results Of Operations 24 Item 3 - Quantitive And Qualitative Disclosures About Market Risk 25 Item 4 – Controls and Procedures 26 PART II – OTHER INFORMATION Item 1 – Legal Proceedings 27 Item 1A – Risk Factors 27 Item 2 - Unregistered Sales of Equity Securities 27 Item 3 – Defaults Upon Senior Securities 27 Item 4 - Submission of Matters to a Vote of Security Holders 28 Item 5 – Other Information 28 Item 6 – Exhibits 28 SIGNATURES 29 2 PART I – FINANCIAL INFORMATION ITEM 1 – FINANCIAL STATEMENTS TREATY ENERGY CORPORATION BALANCE SHEETS June 30, 2011 (Unaudited) December 31, 2010 (Audited) ASSETS Cash and equivalents $ $ Accounts receivable - Total current assets Oil and gas properties (successful efforts) Proved producing, net - Unproved Property, plant and equipment, net Prepaid expenses and other - TOTAL ASSETS $ $ LIABILITIES Accounts payable and accrued liabilities $ $ Accrued salaries Asset retirement obligation - Notes and accrued interest to related parties - Notes and accrued interest payable Total current liabilities TOTAL LIABILITIES $ $ Commitments and contingencies Convertible Redeemable Class A Preferred Stock (12,000 and 0 shares issued and outstanding at June 30, 2011 and December 31, 2010, respectively. $5 redemption value ) - The accompanying notes are an integral part of these financial statements. 3 TREATY ENERGY CORPORATION BALANCE SHEETS (Continued) June 30, 2011 (Unaudited) December 31, 2010 (Audited) STOCKHOLDERS' EQUITY (DEFICIT) Preferred stock - par value $0.001, 50 million shares authorized, none issued or outstanding at June 30, 2011 - Common stock – par value $0.001, 750 million shares authorized,706,405,868 and 496,605,424 shares issued and outstanding at June 30, 2011 and December 31, 2010, respectively. Additional paid in capital Common stock payable Accumulated loss - pre exploration stage ) ) Accumulated loss - exploration stage ) ) Total stockholders' equity (deficit) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of these financial statements. 4 TREATY ENERGY CORPORATION STATEMENTS OF OPERATIONS Six Months Ended June 30, Three Months Ended June 30, 2011 (Unaudited) 2010 (Unaudited) 2011 (Unaudited) 2010 (Unaudited) REVENUES Oil and gas revenues $ $
